UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1450


PIERO A. BUGONI, Individually,

                    Plaintiff - Appellant,

             v.

EMPLOYMENT BACKGROUND INVESTIGATIONS, INC.,

                    Defendant - Appellee,

             and

RICHARD KURLAND,

                    Defendant.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:20-cv-01133-SAG)


Submitted: October 28, 2021                                       Decided: January 13, 2022


Before GREGORY, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Piero A. Bugoni, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Piero A. Bugoni seeks to appeal the district court’s order granting Defendants’

motion to dismiss in part and denying it in part. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order Bugoni seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2